Exhibit 10.1











STORE

LEASE

SMALLWOOD VILLAGE ASSOCIATES LP

LANDLORD

and



 

AMERICAN RENTAL MANAGEMENT COMPANY

(TENANT)



for

SPACE 139

SMALLWOOD VILLAGE CENTER



 

 

 

 

 

 

 

 

 

EXHIBITS
and
ATTACHMENTS

 

 

EXHIBIT A Site Plan

2. EXHIBIT B Tenant Fit-Up Specifications

1.



3. EXHIBIT C Common Area Cost

4. EXHIBIT D Rules and Regulations

5. EXHIBIT E Lease Guaranty

6. EXHIBIT F Architectural Covenants

Declaration of Easements, Covenants, Conditions and Restrictions

INDEX

Article Title

1

Demised Premises



2 Ingress and Parking

3 Tenant Pans

4 Lease Term

5 Fixed Minimum Rent

6 Percentage Rent

7 Deposit 8 Gross Sales Report

9 Audit

10 Definition of Gross Sales

11 Taxes and Assessments

12 Laws and Ordinances3

13 Furniture and Fixtures

14 Repairs

15 Alterations

16 Damage

17 Eminent Domain

18 Roof Rights

19 Store Purpose

20 Signs

21 Hours of Lighting

22 Parking and Common Use Areas

23 Utilities: General

24 Utilities: Separate Meter

25 Trash

26 Keep Clean

27 Hold Harmless

28 Property at Tenant's Risk

29 Insurance Risk

30 Landlord Access

'31 Bankruptcy

32 Repossession

33 Reletting

34 Hold-Over

35 Rental Sign

36 Subordination

37 Notices

38 Assigns and Successors

39 Subletting and Assignment

40 Not Partners

41 Promotional Service

42 Continuous Occupancy 43 Maintenance and Operation of Common Areas

44 Cost of Maintenance and Operation of Common Areas

45 Insurance

46 Additional Rent

47 Quiet Enjoyment

48 Transfer of Landlord's Interest

49 No Waiver

50 Partial Invalidity

51 Rules and Regulations

52 Applicable Law

53 Captions and Headings

54 Joint and Several Liability

55 Modification

56 No Discrimination

57 Delay

58 Store Front

59 Estoppel Certificates

60 Outparcel

61 Waiver of Jury Trial

62 No Option

63 Security Deposit

64 Broker's Commission

65 Master Lease/Addenda

66 Landlord's Right to Change or Alter Stores

or Shopping Center

67 Late Charges

68 Subordination

LEASE

THIS LEASE, made this 15th day of April 2005, by and between SMALLWOOD VILLAGE
ASSOCIATES LP, a Maryland Limited Partnership, 222 Smallwood Village Center, St.
Charles, Maryland 20602, hereinafter designated "Landlord," and AMERICAN RENTAL
MANAGEMENT COMPANY hereinafter designated "Tenant".



WITNESSETH:



DEMISED PREMISES.

1. In consideration of all Tenant's undertakings hereinafter set forth,
including payment of rent as hereinafter specified. Landlord hereby leases to
Tenant the building area located in a shopping center development known as 139
Smallwood Village Center, St. Charles, Maryland containing approximately 1525
square feet, marked Exhibit "A" and made a part hereof (herein called the
"demised premises").



 

INGRESS & PARKING

2. Together with the building herein demised. the Landlord grants to the Tenant
a right of ingress and egress and free parking of vehicles of the Tenant's
invitees in the parking areas, and including a right for ingress and egress to
and from the adjoining public streets, highways and/or service area.



Taken "as is"

FIT-UP REQUIREMENTS

3. The premises are to be constructed in accordance with the attached Tenant
fit-up specifications, marked Exhibit "B" and made a part hereof, for which
Landlord will provide "as-is" drawings. Any additional Tenant requirements and
costs over and above such Tenant fit-up specifications set forth in Exhibit "B"
will be the responsibility of and at the expense of the Tenant. If the Landlord
agrees to make any additions to or modifications of Exhibit "B" at Tenant's
expense, Tenant agrees to pay the Landlord in full prior to construction of the
additions or modifications. It is agreed that no later than ten (10) days from
date of execution of this Lease, the Tenant will furnish to Landlord its
partition, electric, telephone, and all other additions or modifications to
Tenant fit-up requirements beyond those set forth on Exhibit "B", in drawings
prepared by a certified architect or engineer suitable to obtain a building
permit from Charles County. In the event Tenant fails to comply with the
aforesaid by the date specified, then Tenant shall pay to Landlord, in addition
to the rent commencing as of the Rent Commencement Date, daily rent for the
number of days' delay resulting from Tenant's failure to comply with the
provisions of this Article 3, computed at the rate of one-thirtieth (1/30th) of
the fixed monthly rental per day. The Landlord shall approve or disapprove the
drawings of Tenant's additions or modifications to the fit-up requirements in
writing within five (5) days of Tenant's submission thereof. Within five (5)
days of Landlord's approval of the drawings, Tenant shall apply for a building
permit and diligently pursue obtaining the building permit from the appropriate
authorities of Charles County. In the event Tenant fails for any reason to
obtain a building permit within thirty-five (35) days of the date of execution
of this Lease, the Landlord shall complete the Demised Premises in accordance
with Exhibit "B" and tender to the Tenant for occupancy.



 

LEASE TERM

4a. The term of this Lease shall commence on the date hereof. and shall end on
the date here of, and shall end April 15, 2007 after the "Rent Commencement
Date". The "Rent Commencement Date" shall be the 15TH of APRIL 2005, for a
period extending TWO (2) years from the first day of the calendar month
following the Rent Commencement Date.



 

FIXED MINIMUM RENT

5. Commencing with the Rent Commencement Date, Tenant shall pay as fixed minimum
annual rental for the premises the sum of SEVEN THOUSAND SIX HUNDRED TWENTY NINE
DOLLARS ($7629.00) per annum, payable in equal monthly installments SIX HUNDRED
THIRTY FIVE DOLLARS AND 42/100 ($635.42) each. All such monthly installments of
the fixed minimum rental shall be payable to Landlord, in addition, without
previous notice or demand therefor, and without diminution, counterclaim,
deduction or set-off whatsoever, with the first monthly installment to be due
and payable upon execution hereof, and each subsequent monthly installment to be
due and payable on the first day of each and every month following the Rent
Commencement Date during the term hereof. If the Rent Commencement Date is a
date other than the first day of a month, rent for the period commencing with
and including the Rent Commencement Date until the first day of the following
month shall be prorated at the rate of one-thirtieth (1/30th) of the fixed
monthly rental.



 

PERCENTAGE RENT

6(a). Intentionally left blank.



6(b). Intentionally left blank.

6(c). Intentionally left blank.

6(d). Intentionally left blank.

6(e). At the expiration of said lease year, the Fixed Minimum Annual Rental
herein provided for shall be adjusted by the Consumer Price Index as defined in
Article 6(f). Any such adjustment shall be accomplished by multiplying the Fixed
Minimum Annual Rental then in effect by a fraction, the numerator of which shall
be the Consumer Price Index as of the most recent date prior to the date of such
adjustment, and the denominator of which shall be the Consumer Price Index as of
the date nearest the beginning of such lease year (but in no event shall the
Fixed Minimum Annual Rent be reduced as a result of any such adjustment below
the Fixed Minimum Annual Rent specified in Article 5 hereof), and the increased
Fixed Minimum Annual Rental thereby established shall continue in effect as the
Fixed Minimum Annual Rental until again adjusted as herein provided. The term
"sufficient percentage rental" as used herein is defined as such Percentage Rent
for any lease year, whether or not actually paid or payable, which, when added
to the Fixed Minimum Annual Rental set forth in Article 5 would equal or exceed
such Fixed Minimum Annual Rental if adjusted to the Consumer Price Index
(applied as aforesaid) at the end of such lease year to reflect changes therein
since the beginning of such lease year. For example, if the Consumer Price Index
increases by 4% in the first lease year, then "sufficient percentage rental" for
that lease year would be an amount equal to or in excess of 4% of the Fixed
Minimum Annual Rental. If the Fixed Minimum Annual Rental set forth in Article
5, or otherwise in this lease shall provide for different fixed sums to be paid
during certain lease years, or portions thereof (other than as may result from
the application of this Section 6(e) hereof), then in each and every instance
that the Fixed Minimum Annual Rental shall be adjusted pursuant to this Section
6(e), all other fixed sums payable as Fixed Minimum Annual Rental at some future
time thereafter shall likewise be adjusted in the same proportion.

6(f). For all purposes of the Lease Agreement, the "Consumer Price Index" is
hereby defined to be the index for the Washington, D.C.-Maryland-Virginia area,
now known as the United States Bureau of Labor Statistics, Consumer Price Index,
for Urban Wage Earners and Clerical Workers (revised) - U.S. City Average, and
selected areas

(1982/84 =100) all items; and if the Consumer Price Index shall be discontinued
or altered, then any successor Consumer Price Index of the United States Bureau
of Labor Statistics or successor agency thereto, for the Washington, D.C.
Metropolitan area, shall be used, and if there is no such successor Consumer
Price Index, Landlord and Tenant shall attempt to agree upon a substitute index
or formula, and if said parties are not able to agree upon such substitute, the
matter shall be referred to binding arbitration in accordance with the rules of
the American Arbitration Association in the State of Maryland then prevailing.

6(g). No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly installment of rent or other charges herein stipulated shall be deemed
to be other than on account of the earliest stipulated rent or other charges,
nor shall any endorsement or statement of any check or any letter accompanying
any check or payment as rent be deemed an accord and satisfaction, and Landlord
may accept such check for payment without prejudice to Landlord's right to
recover the balance of such rent or pursue any other remedy in this lease
provided.

6(h). The Tenant also agrees to pay and the Landlord agrees to accept as
additional rental for each lease year of the term the Tenant's proportionate
share of any real estate or other taxes as defined in Article 11 and the
Tenant's proportionate share of the cost of maintenance and operation of common
areas as defined in Article 44.



DEPOSIT

7. Landlord hereby acknowledges receipt from Tenant of the sum of
________________ _____________________ which shall constitute prepayment of the
first months' rental. This will be paid when due as normal monthly rent.



GROSS SALES REPORT

8. Intentionally left blank.



AUDIT

9. Intentionally left blank.



DEFINITION OF GROSS

10. Intentionally left blank.



SALES

TAXES AND ASSESSMENTS

11(a). For the purposes of this paragraph, the term "Real Estate Taxes" means
all taxes, rate and assessments, general and special, levied or imposed with
respect to the land, buildings and improvements located or built within the
Shopping Center, including all taxes, rates and assessments, general and special
levied or imposed for school, pubic betterment, general or local improvements
and operations and taxes imposed in connection with any special taxing district.
If the system of Real Estate Taxation shall be altered or varied and any new tax
or levy shall be levied or imposed on said land, buildings and improvements,
and/or Landlord in substitution for Real Estate Taxes presently levied or
imposed on immovable in the jurisdiction where the demised premises is located,
then any such new tax or levy shall be included within the term "Real Estate
Taxes." Should any governmental taxing authority acting under any regulation,
levy, assess, or impose a tax, excise and/or assessment, however described
(other than an income or franchise tax) upon, against, on account of, or
measured by, in whole or in part, the rent expressly reserved hereunder, or upon
the rent expressly reserved under any other leases or leasehold interest in the
Shopping Center, as a substitute (in whole or in part) or in addition to any
existing Real Estate Taxes on land and buildings and otherwise, such tax or
excise on rents shall be included within the term "Real Estate Taxes."



11(b). The term "Base Year" means the 2005-2006 real estate tax year. The term
"Real Estate Tax Year" means each successive twelve (12) month period following
and corresponding to the Base Year, irrespective of the period or periods which
may from time-to-time in the future be established by competent authority for
the purposes of levying or imposing Real Estate Taxes.

11(c). Each Real Estate Tax Year after the Base Year, Tenant shall pay to
Landlord within ten (10) days after demand in writing thereof (accompanied by a
statement showing the computation of same) as additional rent and in addition to
Fixed Minimum Rental, Percentage Rent and all other payments provided for
herein, Tenant's Percentage Share (hereafter defined) of the amount by which (i)
the Real Estate Taxes for such tax year exceed (ii) the Real Estate Taxes for
the Base Year. The term "Tenant's Percentage Share," for all purposes of this
Lease, is hereby defined to be that percentage representing the proportion that
the total gross rentable square feet contained within the leased premises bears
to the total gross rentable square feet contained within the Shopping Center.

11(d). Reasonable expenses, consisting of attorneys' fees, expert witness fees
and similar costs, incurred by Landlord in obtaining or attempting to obtain a
reduction of any Real Estate Taxes shall be added to and included in the amount
of any such Real Estate Taxes. Real Estate Taxes which are being contested by
Landlord shall nevertheless be included for purposes of the computation of the
liability of Tenant under the above paragraph, provided, however, that in the
event that Tenant shall have paid any amount of increased rent pursuant to this
Article 11 and the Landlord shall thereafter receive a refund of any portion of
any Real Estate Taxes on which such payment shall have been based, Landlord
shall pay to Tenant the appropriate portion of such refund. Landlord shall have
no obligation to contest, object or litigate the levying or imposition of any
Real Estate Taxes and may settle, compromise, consent to, waive or otherwise
determine in its discretion to abandon any contest with respect to the amount of
any Real Estate Taxes without consent or approval of the Tenant.

Nothing contained in this section shall be construed at any time to reduce the
monthly installments of rent payable hereunder below the amount specified in
Articles 5 and 6 of this Lease

If the termination date of this Lease shall not coincide with the end of a Real
Estate Tax fiscal year, then in computing the amount payable under this Article
11 for the period between the commencement of the applicable Real Estate Tax
fiscal year in question and the termination date of this Lease, Tenant's
Percentage Share of the Real Estate Taxes for the applicable Real Estate Tax
fiscal year shall be equitably apportioned (on a per diem basis) so that Tenant
shall pay only such portion of such Real Estate Taxes as is attributable to the
portion of such Real Estate Tax fiscal year occurring during the term of this
Lease. Tenant's obligation to pay Real Estate Taxes under this Article 11 for
the final period of the Lease shall survive the expiration of the term of this
Lease.

A tax bill or true copy thereof, together with any explanatory statement of the
area or property covered thereby submitted by Landlord to Tenant shall be
conclusive evidence of the amount of taxes assessed or levied, as well as of the
items taxes. If any real property tax or assessment levied against the land,
building or improvements covered hereby or the rents reserved therefrom, shall
be evidenced by improvement bonds or other bonds, or in any other form, which
may be paid in annual installments, only the amount paid or payable in any real
estate tax fiscal year shall be included as Real Estate Taxes for that real
estate tax year for the purposes of this Article 11.

LAWS AND ORDINANCES

12. At the time when Landlord tenders possession, in accordance with its
obligations under this Lease, to Tenant, Landlord shall certify in writing that
said premises and all of the work Landlord has



performed therein is in accordance with all state, county, and municipal
building and safety requirements. From that point forward, Tenant will, at its
own costs, promptly comply with and carry out all orders, requirements or
conditions now or hereafter imposed upon it by the ordinances, laws and/or
regulations of the municipality, county and/or state in which the premises are
located, whether required of the Landlord or otherwise, in the conduct of
Tenant's business, except that Landlord shall comply with any orders affecting
structural walls and columns unless due to Tenant's particular business or use
of the premises. Tenant will indemnify and save Landlord harmless from all
penalties, claims, and demands resulting from Tenant's failure or negligence in
this respect.

FURNITURE AND FIXTURES

13. Tenant shall have the privilege of installing, subject to the written
approval of the Landlord which shall not be unreasonably withheld, any
furniture, fixtures and machinery necessary to the conduct of its business and
the same shall remain the property of the Tenant, provided they be removed by
the Tenant before the expiration of its tenancy, and further provided that in
the event any damage is done to said premises in the removal of said furniture,
fixtures or machinery, Tenant will promptly reimburse Landlord for the cost of
such repairs as are necessary to restore said premises to their original
condition. In the event of failure of Tenant to remove said furniture, fixtures
and machinery from said premises before expiration of this Lease, it is agreed
that Tenant is abandoning said furniture, fixtures and machinery and same shall
become the property of Landlord, who shall have the right to use, remove or
dispose of said furniture, fixtures and machinery at the Tenant's expense.



REPAIRS

14. The Tenant agrees to maintain the premises in good repair during the term of
this Lease, at his own expense, including the floors, walls, ceiling, inside
plumbing, heating, ventilating, air conditioning and other equipment and
fixtures installed by the Landlord. Landlord agrees within a reasonable time
after receipt of written notice from the Tenant to make all repairs necessary to
the structural portion and roof, including gutters and downspouts of the demised
premises. The Tenant also agrees, at his own expense, to replace all plate glass
in the demised premises which shall be damaged or broken from any cause, except
where due to building settlement. The Tenant also agrees at his own cost and
expense to maintain exterior sign face, sign box and sign lighting. The Tenant
also agrees at his own cost and expense to keep in effect during the term of
this Lease and any extension or renewal thereof a full parts and labor
maintenance contract on the heating, ventilating and air conditioning equipment,
servicing the demised premises with a contractor licensed in this area, approved
by the Landlord, which approval shall not be unreasonably withheld. The Tenant
agrees to provide the Landlord with a copy of this contract upon request.



ALTERATIONS

15. Tenant shall not do any construction work or make any alterations,
modifications or changes to any part of the demised premises either exterior or
interior, without Landlord's written consent which shall not be unreasonably
withheld. Landlord may condition its consent upon Tenant's delivery to Landlord
of a policy or policies of workmen's compensation, liability and property damage
insurance, naming Landlord as additional insured, in limits and with companies
acceptable to the Landlord. In the event of any such approved work or changes,
Tenant shall have all work done at its own expense. Request for such consent
shall be accompanied by plans stating in detail precisely what is to be done.
Tenant and Tenant's contractors (who shall be licensed) shall comply with the
building codes, regulations and laws now or hereafter to be made or enforced in
the municipality, county and/or state in which said premises are located and
which pertain to such work. Any additions, improvements, alterations and/or
installations made by Tenant (except only movable store and office furniture and
fixtures) shall become and remain a part of the building and be and remain
Landlord's property upon the termination of Tenant's occupancy of said premises;
provided, however, that if Landlord gives written notice to Tenant at the
expiration or prior termination of this Lease to such effect, it may require
Tenant to restore said premises to their original condition. Tenant shall save
Landlord harmless from and against all expenses, liens, claims or damages to
either property or person which may or might arise by reason of the making of
any such additions, improvements, alterations and/or installations.



DAMAGE

16. If the demised premises shall be partially or totally damaged or destroyed
by any risk covered by Landlord's insurance as provided for in Article 45(a) of
this Lease, then Landlord shall diligently and as soon as practicably after such
damage occurs (taking into account the time necessary to effectuate a
satisfactory settlement with any insurance company, and reasonable delay on
account of "labor troubles" or any other cause beyond Landlord's control) repair
or rebuild the demised premises, provided, however, that in no event shall
Landlord be obligated to expend in such repair or rebuilding any sums in



excess of the amount of insurance proceeds paid to Landlord in connection
therewith. The foregoing notwithstanding, in no event shall Landlord be required
to repair, restore or rebuild any portions of the demised premises constituting
a part of Tenant's leasehold improvements or other tenant work, trade fixtures,
equipment and personal property. If the demised premises are rendered wholly or
partially untenantable by such damage or destruction, and such damage and
destruction was without the fault or neglect of the Tenant, his servants,
employees, agents, visitors or licensees, then the rent payable by Tenant under
this Lease during the period in which the demised premises are so untenantable
shall be equitably abated. Except as set forth in this Article, Landlord shall
not be liable for any damages (including without limitation, business
interruption) that may be suffered by Tenant by reason of any casualty to the
demised premises and/or Landlord's repairing or rebuilding thereof and/or the
deprivation of Tenant's use and possession of the demised premises. All of the
foregoing provisions of this Article 16 notwithstanding, if the demised premises
are rendered wholly untenantable by fire or other cause, and the Landlord shall
decide not to rebuild the same, or if the Shopping Center be so damaged that the
Landlord shall decide to demolish it or not to rebuild it, then, or in any of
such events, the Landlord may, at its option, cancel and terminate this Lease by
giving to the Tenant, within sixty (60) days from the date of such damage,
notice in writing of its intention to cancel this Lease, whereupon the term of
this Lease shall cease and determine upon the tenth day after such notice is
given, and the Tenant shall vacate the demised premises and surrender the same
to the Landlord.

EMINENT DOMAIN

17. If the Shopping Center or any part thereof shall be taken by any
governmental or quasi-governmental authority pursuant to the power of eminent
domain or deed in lieu thereof, Tenant agrees to make no claim for compensation
in the proceedings and hereby assigns to Landlord any rights which Tenant may
have to any portion of any award made as a result of such taking, and this Lease
shall terminate as to the portion of the premises taken by the condemning
authority and rental shall be adjusted to such date. The foregoing
notwithstanding, Tenant shall be entitled to claim, prove and receive in the
condemnation proceedings such awards as may be allowed for relocation expenses
and for fixtures and other equipment installed by it which shall not, under the
terms of this Lease, be or become the property of Landlord at the termination
hereof, but only if such awards shall be made by the condemnation court in
addition to and stated separately from the award made by it for the land and the
building or part thereof so taken.



If the nature, location or extent of any proposed condemnation affecting the
Shopping Center is such that the Landlord elects in good faith to demolish all
or substantially all of the buildings in the Shopping Center, then the Landlord
may terminate this Lease by giving at least sixty (60) days' written notice of
termination to the Tenant at any time after such condemnation and this Lease
shall terminate on the date specified in such notice.

 

ROOF RIGHTS

18. Landlord shall have the exclusive right to use all or any portion of the
roof of the leased premises for any purposes, and shall have the right to erect
additional stories or other structures over all or any part of said premises.



STORE PURPOSE

19(a). The demised premises shall be used only for the purpose of STORAGE.
Tenant shall not use all or any portion of the demised premises for any other
purpose.



19(b). Tenant affirmatively agrees and represents that it understands and
accepts the following as terms of this Lease.

1. The use of the demised premises solely for the above-mentioned purpose was
critical to Landlord's decision to enter into this Lease. Landlord, in reaching
its decision concerning the use of the demised premises, considered and was
influenced by the tenant mix in the Shopping Center and the socio-economic
status of the community in which the demised premises are located. Such decision
by Landlord would not have been made if Tenant intended to use any portion of
the demised premises for any purpose other than that specified herein.

2. Landlord is acutely aware of its standing and reputation in the community,
and any use of the demised premises reflects on that standing and reputation.
For this reason also, use of the demised premises was critical to Landlord's
decision to enter into this Lease and to Landlord's continued good standing and
reputation in the community.

3. No deviation whatsoever from the use specified herein shall be allowed for
any portion of the demised premises without the prior written consent of
Landlord, which consent may be withheld for any reason, or without reason, in
the sole, absolute, and arbitrary discretion of Landlord.

4. The terms of this Article 19 including, but not limited to, any questions
concerning the use for which all or any portion of the demised premises are
being employed, shall be strictly enforced and any questions arising hereunder
shall be resolved by Landlord in its sole and absolute discretion

19(c). In addition to the provisions of Article 19(a) and (b) above, and in no
way in limitation thereof, Tenant agrees not to commit waste on the demised
premises and not to use the demised premises for any unlawful purpose, or in
violation of any certificate of occupancy, nor suffer any dangerous article to
be brought on the demised premises unless safeguarded as required by law.
Moreover, no nuisances, public or private, shall be allowed on the demised
premises nor shall any use be allowed which is a source of annoyance or
embarrassment to Landlord or the other Tenants of the Shopping Center, or which
is deemed by Landlord as not in keeping with the character of the neighborhood,
nor shall the demised premises be used for any unlawful, immoral or improper
purpose. Without limiting the generality of the foregoing, in no event shall all
or any portion of the demised premises be used as a so-called "adult bookstore"
selling obscene or pornographic books or magazines, or for the sale of drug
paraphernalia or related items, nor operate in the Demised Premises or in any
part of the Shopping Center any coin or token operated vending machines or
similar device for sale of any merchandise service (including pay lockers, pay
toilets, scales. amusement devices and machines for the sale of beverages,
foods, candy or other commodities) except that one cigarette vending machine may
be installed in the Demised Premises unless otherwise approved by the Landlord
in writing.

19(d) In addition to, and not in limitation of, the foregoing subparagraphs of
this Article 19 comply with and observe all restrictive covenants of record (as
outlined in Exhibit "E" attached hereto and hereby made a part hereof) which
affect or are applicable to the Shopping Center and/or the Demised Premises
and/or the common areas, provided the same do not prohibit Tenant's permitted
use of the Demised Premises specified in Section 19 hereof.

SIGNS

20. Tenant shall provide one (two in specified locations) signboard, sign or
signs of such size, design and character, and in such location(s) only, as
Landlord shall approve in writing in its sole discretion. Tenant hereby agrees
that such sign shall, unless otherwise expressly permitted, also comply in all
respects with the provisions and requirements of the sign regulations
hereinafter adopted from time to time by Landlord. Tenant shall obtain and pay
for all permits and license's required in connection with such sign and shall be
responsible for the proper installation thereof. It is further understood that
all signs placed by Tenant on the demised premises shall be erected and
maintained in accordance with the County, State and/or other ordinances in force
or effect at the time, and at the sole cost and expense of Tenant. Tenant agrees
to maintain all signs in good condition and repair at all times to the
reasonable satisfaction of Landlord. Except as expressly permitted by Landlord,
no other signs, lights, lettering or other forms of inscription of advertising
of display devices shall be displayed on the exterior of the demised premises or
on or in immediate proximity to the inner or outer face of the show windows,
entrances, doors or transoms nor shall the same be displayed in any other
location within the demised premises from which said signs, lights, or other
forms of inscription or advertising or display devices may readily be seen from
outside the demised premises without prior written approval of Landlord as to
size, material, design and neatness thereof. It is further agreed that Tenant
shall not use sidewalks, parking areas, and alleys for displays, wares, or signs
of any kind. The Landlord shall determine during what hours the Shopping Center
and any signs shall be lit. Any tenant directory provided by Landlord shall be
at the sole cost and expense of Landlord.



HOURS OF LIGHTING

21. If requested by Landlord, Tenant shall keep the display windows in the
demised premises well-lighted from dusk until 10:00 p.m., or such other
reasonable time as determined by Landlord, during each and every day.



PARKING AND COMMON

USE AREAS

22. All automobile parking areas, driveways, and other facilities furnished by
Landlord in or near the Shopping Center, including employee parking areas, the
truckway or truckways, loading docks, package pick-up stations, pedestrian
sidewalks and ramps, landscaped areas, exterior stairways, and other areas and
improvements provided by Landlord for the general use, in common, of Tenants,
their officers, agents, employees, and customers, shall at all times be subject
to the exclusive control and management of the Landlord, and Landlord shall have
the right from time to time to establish, modify and enforce reasonable rules
and regulations with respect to all facilities and areas, the right to
construct, maintain and operate lighting facilities on all said areas and
improvements, the right to change the area, level, location and arrangement of
parking areas and other facilities hereinabove referred to, and the right to
restrict parking by tenants, their officers, agents and employees to employee
parking areas. Landlord shall not, however, have any duty to police the traffic
in the parking areas. However, if a parking lot attendant be required as
determined by the Landlord or by ordinance, regulation or law, Landlord shall
provide same. and the cost of such attendant shall be considered part of the
cost of maintenance and operation of common areas as provided for in Article 44.
The Landlord is obligated to hard surface, stripe and light the parking areas.



Tenant further agrees that its employees will not park their cars or other
vehicles on the streets adjacent to the leased premises, or in the space
provided for public use, but will use such space as Landlord shall designate
from time to time as parking space for the use of Tenants and employees.
Landlord may designate spaces provided for public parking for employee or Tenant
parking at specific times. At Landlord's request, Tenant shall supply Landlord
with the names of all employees assigned to the demised premises, along with the
license number of their respective automobiles or vehicles. In addition, Tenant
agrees to supply Landlord with the license numbers of all vehicles owned or
operated by Tenant.

The parties agree that damages will accrue from the breach of the covenant
relating to parking, and that the amount of such damage will be difficult to
establish, and that by reason thereof liquidated damages in the amount of $10.00
per day, per vehicle, parked in violation of said covenant may be recovered by
Landlord from Tenant, following written notification to Tenant naming the
vehicles in violation.

Tenant agrees to prohibit the loading or unloading of delivery vans, trucks,
carts, or vehicles of any sort by, through, into, or from the front door or
doors or the demised premises after 10:00 a.m., during each seven (7) days of
the week; except that retail customers may load or unload into or from the front

door or doors of the demised premises purchases made by said retail customers.



The parties agree that damages will accrue from the breach of the covenant
relating to loading or unloading of deliveries and that the amount of such
damage will be difficult to establish; that by reason thereof liquidated damages
in the amount $10.00 per day, per vehicle, loaded or unloaded in violation of

said covenant may be recovered by Landlord from Tenant, following written
notification to Tenant naming the supplier violating this covenant.



UTILITIES: GENERAL

23. Tenant shall, at its sole cost and expense, pay all charges when due for
water, sewer, gas, electricity, heat, air-conditioning and any other utility or
energy charges and taxes incurred by Tenant in the use of the demised premises.



UTILITIES:

SEPARATE METER

24(a). Tenant shall pay to Landlord, within 10 days after rendition of a bill
therefor by Landlord of the Charles County Department of Public Works, or
successor, in addition to all other charges provided herein and as additional
rent, a sum equal to the amount (or Tenant's pro rata share, as reasonably
determined by Landlord) of any water or sewer rent or charge, or any other tax,
rent, fee, levy or charge, imposed in connection with Tenant's use, consumption
of supply of water, or Tenant's water system, or Tenant's sewerage connection or
system.



24(b). If Landlord, in its sole discretion, determines at the inception of or
during the term of this Lease that Tenant is a heavy water user, then Landlord
will install at Tenant's expense, a submeter for the demised premises. Tenant
shall keep such meter and any installation equipment in good order and repair;
repay Landlord on receipt of a bill for its' installation and Tenant shall pay
for all water consumed as shown on the meter together with the concomitant sewer
charge within ten (10) days after rendition of a bill therefor.

24(c). The total charges for all Tenants in the Shopping Center coming within
the purview of Article 24(b) shall be deducted from the charges pertaining to
Tenants referred to in Article 24(a).



25. Tenant will keep the premises in a clean, orderly and sanitary condition and
free of insects, rodents, vermin, other pests, trash and dirt accumulations and
shall furnish adequate and proper receptacles for trash and garbage in location
designated by the Landlord. Landlord shall maintain and keep in good repair the
parking lot, pedestrian walkways and driveways, keeping them clean, free of snow
and ice, orderly, properly lighted and marked. Landlord will provide garbage and
trash collection service for the demised premises. Tenant shall cooperate with
Landlord in the scheduling of such collection service and Tenant shall not use
any other garbage or trash collection service at the premises. The cost of any
such service shall be included in the Landlord's common area costs or shall be
billed monthly to Tenant, based on the ratio of the floor area of the demised
premises to the aggregate floor area of all tenants to whom Landlord furnishes
such service. Landlord may at any time change such collection methods, and will
give reasonable notice to Tenant.

KEEP CLEAN

26. The Tenant agrees to keep the sidewalks abutting the demised premises in a
clean and orderly fashion, and agrees not to use any space, other than within
the walls of the demised premises, for the sale or storage of merchandise or for
service of any kind.



HOLD HARMLESS

27. Tenant agrees that it will indemnify and save the Landlord harmless from any
and all liabilities, damages, causes of action, suits, claims, judgments, costs
and expenses of any kind (including attorneys' fees) (i) relating to or arising
from or in connection with the possession, use, occupation, management, repair,
maintenance or control of the demised premises, or any portion thereof, or (ii)
arising from or in connection with any act or omission of Tenant or Tenant's
agents, employees or invitees, or (iii) resulting from any default, violation or
nonperformance of this Lease by Tenant, or (iv) resulting in injury to person or
property or loss of life sustained in or about the demised premises. To assure
such indemnity, Tenant shall carry and keep in full force and effect at all
times during the term of this Lease for the protection of the Landlord and
Tenant herein, public liability insurance with limits of at least One Million
Dollars ($1,000,000.00) for each accident and Five Hundred Thousand Dollars
($500,000.00) for each separate injury, and property damage insurance In the
amount of Fifty Thousand Dollars ($50,000,00), with an approved insurance
company and to deliver to Landlord a copy of said policy or a certificate
showing the same to be in force and effect. In the event Tenant shall fail to
maintain such policy of insurance then Landlord may, after three (3) days'
written notice to Tenant obtain such policy and pay the premium thereon and the
amount so paid shall be added to the next installment of rent.



PROPERTY ATTENANT'S RISK

28. It is understood and agreed that all personal property, goods, wares and
merchandise in said premises shall be and remain at the Tenant's sole risk and
the Landlord shall not be liable for any damage to or loss of such personal
property, goods and merchandise arising from the bursting, overflowing or
leaking of the roof or of water, sewer, or steam pipes, or from wires or
fixtures or from any other cause whatsoever, unless said damages are caused
through the negligence of the Landlord, its servants, employees and contractors.



INSURANCE RISK

29. The Tenant shall not keep gasoline or other inflammable material or any
other explosive in the demised premises or use the demised premises in any
manner which will increase the rate of fire insurance on the Shopping Center or
any part thereof beyond the ordinary risk established for the type of business
hereinabove provided to be conducted therein, and any such increase in the
insurance rate shall be borne by the Tenant. Tenant shall not do any act or
thing upon the premises or in or about the Shopping Center or any part thereof
which may make void or voidable any insurance on the demised premises or
Shopping Center, and the Tenant expressly agrees to conform to all rules and
regulations from time to time established by the Maryland Insurance Rating
Bureau.



LANDLORD ACCESS

30. The Landlord and its Agent shall have access to the demised premises at any
and all reasonable times for the purpose of protecting said premises against
fire, for the prevention of damage and injury to the leased premises, or for the
purpose of inspecting the same.



BANKRUPTCY

31(a). In the event the Tenant shall be adjudicated bankrupt or adjudged to be
insolvent, or if Tenant shall file or acquiesce in a petition in any court in
any bankruptcy, reorganization, composition, extension, arrangement or
insolvency proceedings, or if Tenant shall make an assignment or other
conveyance in trust for the benefit of its creditors, or if any execution or
attachment shall be issued against Tenant or Tenant's property whereupon the
demised premises shall be taken or occupied or attempted to be taken or occupied
by someone other than Tenant and such execution or attachment shall not be
dismissed, vacated, discharged or bonded within sixty (60) days' after issuance
of same, or if a receiver of Trustee shall be appointed for the property and
assets of the Tenant and such receivership be not discharged within twenty (20)
days from the date of such appointment, then upon the happening of any of said
events, the term hereby demised shall, at the option of the Landlord, cease and
determine, it being expressly agreed that the covenant hereinafter contained
against the assignment of this Lease shall cover the case of the assignment of
this Lease by operation of law as well as the assignment of this Lease by a
voluntary act of the Tenant.



31(b). If this Lease shall be so canceled and terminated, neither Tenant nor any
person claiming through or under Tenant by virtue of any statute or order of any
court shall be entitled to remain in possession of the demised premises but
shall forthwith quit and surrender the demised premises. In no event, without
the written approval of Landlord which approval may be granted or withheld at
its sole discretion, shall this Lease be or be considered an asset of Tenant's
estate in bankruptcy, or insolvency, or receiver or trustee (hereafter referred
to as a "Trustee") with respect thereto.

31(c). To the extent that Landlord's right to cancel this Lease in accordance
with the provisions of subsections (a) and (b) of this Article 31 is invalid or
enforceable under the Bankruptcy Reform Act of 1978 (the "Act") or any other
statute or rule of law, then the following provisions shall apply, to the extent
valid and enforceable.

31(c)1. If there has been a Default by Tenant under any provision of this Lease
(other than this Article 31), the Trustee may not assume this Lease, unless, at
the time of assumption of this Lease, the Trustee:

31(c)1A cures, or provides adequate assurance (to Landlord's reasonable
satisfaction) that the Trustee will promptly cure such default; and

31(c)1B provides adequate assurance (to Landlord's reasonable satisfaction) of
future performance under the Lease, which shall include, without limitation,
adequate assurance:

31(c)1Bi of the source of rent and other consideration due under such Lease;

31(c)1Bii that the Percentage Rent will not decline substantially;

31(c)1Biii that assumption or assignment of such Lease will not breach
substantially any provision, such as a radius, location, use, or exclusivity
provision, In any other lease, financing agreement, or master agreement relating
to the Shopping Center; and

31(c)1Bvi that assumption or assignment of this Lease will not disrupt
substantially any tenant mix or balance in the Shopping Center.

31 (c)2 If there has been a default by Tenant, the Trustee may not require the
Landlord to provide services or supplies incidental to this Lease before
assumption of this Lease unless the Landlord is compensated under the terms of
this Lease for any services and supplies provided under this Lease before
assumption of this Lease.

31(d) If this Lease is terminated under

the provisions of this Article 31, or by reason of rejection by the Trustee,
Landlord shall be entitled to the recovery of damages, and such other remedies,
as are provided for in Article 33. The foregoing sentence shall not, however,
limit or prejudice the right of Landlord to petition for and obtain as
liquidated damages in any bankruptcy, insolvency, receivership, reorganization,
or arrangement proceeding an amount equal to the maximum allowed by the Act or
any other statute or rule of law governing such proceedings and in effect at the
time when such damages are to be proved, whether or not such amount be greater,
equal to or less than the amount of the excess referred to in the preceding
sentence.



REPOSSESSION

32. This Lease is subject to the limitation that if at any time either of the
following events (herein called a "Default") shall occur:



(i) if Tenant shall fail to pay any installment of rent or any other charge
required to be paid by Tenant hereunder, when the same shall become due and
payable (it being specifically understood and agreed that the term rent includes
the minimum rental, the Percentage Rent, the share of real estate or other taxes
and the share of cost of maintenance and operation of common areas, as referred
to in this Lease or any other consideration under the Lease that is identified
as rent in this Lease), and such failure shall continue for five (5) days; or

(ii) if Tenant shall fail to perform or observe any other term, provision,
covenant, condition or requirement of this Lease on the part of Tenant to be
performed or observed, and such failure shall continue for ten (10) days after
written notice from Landlord;

then upon the happening of either of the aforementioned defaults, this Lease
shall, at Landlord's option, cease and determine and shall operate as a Notice
to Quit, any written Notice to Quit being hereby expressly waived. Landlord may
proceed to recover possession of said premises by virtue of any legal process as
may at the time be in operation and force in like cases relative to proceedings
between Landlord and Tenant, and Tenant shall pay for any court costs relative
to such proceedings and a reasonable attorneys' fee, or Landlord may at its
option re-enter and re-rent the demised premises for the account of the Tenant,
and in such event, Tenant shall remain liable to Landlord for any and all
deficiencies in the rent under this Lease.

RELETTING

33. Should Landlord elect to re-enter, as herein provided, or should it take
possession pursuant to legal proceedings or pursuant to any notice provided by
law, it may either terminate this Lease or it may from time to time without
terminating this Lease, make such reasonable alterations and reasonable repairs
as may be necessary in order to relet the premises, and relet said premises or
any part thereof for such term or terms (which may be for a term of less than as
extending beyond the term of this Lease) and at such rental or rentals and upon
other terms and conditions as Landlord in its discretion may deem advisable;
upon each such reletting all rentals received by the Landlord from such
reletting shall be applied first, to the payment of any indebtedness other than
rent due hereunder from Tenant to Landlord; second, to the payment of any costs
and expenses of such reletting, including brokerage fees and attorneys' fees and
of costs of such reasonable alterations and reasonable repairs; third, to the
payment of rent due and unpaid hereunder; and the residue, if any, shall be held
by Landlord and applied in payment of future rent as the same may become due and
payable hereunder. If such rentals received from such reletting during any month
be less than that to be paid during that month by Tenant hereunder, Tenant shall
pay any such deficiency to Landlord. Such deficiency shall be calculated and
paid monthly. No such re-entry or taking possession of said premises by Landlord
shall be construed as an election on its part to terminate this Lease unless a
written notice of such intention be given to Tenant or unless the termination
thereof be decreed by a court of competent jurisdiction. Notwithstanding any
such reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for any such previous breach. Should Landlord at any time
terminate this Lease for any breach, in addition to any other remedies it may
have, it may recover from Tenant damages it may incur by reason of such breach,
including any unpaid rent (or other amounts due under this Lease) which is due
and owing at the time of termination, repairing and redecorating the premises to
a



condition sufficient for reletting same. In addition, in the event of
termination by Landlord as aforesaid, if Landlord at its sole option so elects,
Tenant shall pay to Landlord, on demand, as liquidated, agreed final damages,
the following:

1. The difference between: (i) the rent and all other charges which would have
been payable from the date of such demand to the date when this Lease would have
expired if it had not been terminated as aforesaid, and (ii) the fair rental
value of the demised premises for the same period, with said difference being
discounted at the rate of six percent (6%) per annum to present worth, and

2. commissions, advertising, cost of repairs and other expenses incidental to
the reletting of the demised premises

For purposes of the foregoing sentence, the term rent shall include fixed
minimum rental, Percentage Rent, additional rent, and all other charges and
pass-through provided herein. For the purpose of computing Percentage Rent after
a Default, the monthly percentage rent shall be deemed to be equal to the
average monthly Percentage Rent paid hereunder for the twenty-four (24) months
during the term preceding such termination the entire preceding portion of the
term if less than twenty-four months).

HOLDOVER

34. If the Tenant shall not immediately surrender said premises on the day after
the end of the term hereby created, then the Tenant shall, by virtue of this
agreement, become Tenant by the month at twice the rental agreed by the said
Tenant to be paid as aforesaid, commencing said monthly tenancy with the first
day next after the end of the term above demised; and said Tenant as monthly
Tenant, shall be subject to all of the conditions and covenants of this Lease as
though the same had originally been a monthly tenant, and the said Tenant shall
give to the Landlord at least thirty (30) days' written notice to quit said
premises, except in the event of non-payment of minimum rent in advance or of
Percentage Rent when due or of the other additional rents, as provided for in
Article 6 hereof, when due, or of the breach of any other covenant by the said
Tenant, in which event the said Tenant shall not be entitled to any notice to
quit, the usual thirty (30) days' notice to quit being expressly waived;
provided, however, that in the event that the Tenant shall hold over after the
expiration of the term hereby created, and if the said Landlord shall desire to
regain possession of said premises promptly at the expiration of the term
aforesaid, then at any time prior to the acceptance of the minimum rent by the
Landlord from the Tenant, as monthly tenant hereunder, the Landlord, at its
election or option, may re-enter and take possession of said premises forthwith,
without process, or by any legal action or process in force in the State of
Maryland.



RENTAL SIGN

35. The Tenant agrees to give Landlord permission to place a "For Rent" sign in
the window sixty (60) days before termination of the lease term.



 

SUBORDINATION

36. Paragraph 36 of the Lease is hereby amended by deleting the existing text in
it's entirety and inserting in lieu of the following: Paragraph 68.



NOTICES

37. All notices, demands. requests, approval, consents or other instruments
required or desired to be given hereunder by either party to the other shall be
given by certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:



If to Landlord. If to Tenant:

Smallwood Village Associates American Rental Management Company

222 Smallwood Village Center 222 Smallwood Village Center

St Charles, Maryland 20602 Waldorf MD 20602





ASSIGNS AND SUCCESSORS

38. Feminine or neuter pronouns shall be substituted for those of the masculine
form, and the plural may be substituted for the singular number, in any place or
places herein in which the context may require such substitution or
substitutions; and the covenants and agreements herein contained shall, wherever
appropriate, be binding upon the heirs, administrators, executors, personal
representatives, successors and assigns of the parties hereto.



SUBLETTING

AND ASSIGNMENT

39. Tenant will not sublet demised premises or any part thereof, or transfer
possession or occupancy thereof to any person (including but not by way of
limitation, concessionaires or licensees of Tenant) firm or corporation or
transfer, assign mortgage or encumber this Lease without the prior written
consent of Landlord in each instance, nor shall any subletting or assignment
hereof be effected by merger, liquidation or otherwise by operation of law or
otherwise than by the prior written consent of the Landlord. Any attempted
transfer, assignment, subletting, license or concession agreement or
hypothecation shall be void and confer no rights upon any third party. If
Landlord shall refuse to consent to any request of Tenant for the proposed
assignment, sale, or other transfer of Tenant's interest in and to this Lease
and/or the demised premises, Landlord may, if it so elects, but only with the
consent of Tenant, terminate this Lease as of a mutually agreeable termination
date, in which event (i) this Lease shall expire and come to an end with the
same force and effect as if said date were originally set forth in this Lease
for expiration of the Term, (ii) Tenant agrees Landlord shall have the absolute
right, with no consent required from Tenant, to relet the demised premises for
its own account to Tenant's prospective assignee at such rentals and upon such
other terms and conditions as Landlord shall desire If, without Landlord's prior
written consent, there shall be an attempted assignment or subletting or if the
demised premises shall be occupied by anybody other than Tenant, whether as a
result of act or omission by Tenant, or by operation of law, or otherwise,
Landlord, may. in addition to, and not in diminution of or substitution for, any
other rights and remedies under this Lease or pursuant to law to which Landlord
may be entitled as a result thereof, collect rent from the proposed assignee,
subtenant or occupant and apply the net amount collected to the rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of this covenant or the acceptance of the assignee, subtenant,
or occupant as a tenant, or a release of Tenant hereunder from the further
performance by Tenant of the covenants on the part of Tenant herein contained.
If Landlord shall consent to any requested transfer, assignment, mortgage,
hypothecation, encumbrance, subletting, license and/or concession, such consent
shall be deemed consent to that particular transaction only and shall not be
deemed consent to any other or future transfer, assignment, mortgage,
hypothecation, encumbrance, subletting, license and/or concession, as the case
may be. Any permitted transfer, assignment, mortgage, hypothecation,
encumbrance, subletting, license and/or concession shall be expressly subject to
each and every term, covenant and condition of this Lease, unless otherwise
specifically provided in writing, and Tenant shall remain fully liable and
obligated under all of such terms, covenants and conditions.



If Tenant is a corporation, unincorporated association or partnership, and
Tenant shall, without the prior written consent of Landlord, transfer, assign or
hypothecate any stock or interest in such corporation, association or
partnership so as to result in a change in the control thereof by the person,
persons or entities owning a controlling interest therein as of the date of this
Lease, then Landlord shall have the option to terminate this Lease at any time
after actual notice of such change by giving Tenant at least sixty (60) days'
prior written notice and, on the date fixed in such notice for termination of
this Lease, this Lease shall expire and come to end with the same effect as if
said date were originally set forth in this Lease for expiration of the term.
The mere receipt by Landlord of rent from a party other than Tenant shall not be
deemed actual notice of any change in control or ownership of Tenant. This
provision shall not be applicable to the transfer of any stock or interest in
such corporation, association or partnership to a member of the immediate family
of any person(s) now owning a controlling interest therein (i.e.. the spouse and
direct lineal ancestor or descendent of such person or such person's spouse).

NOT PARTNERS

40. The parties hereto by this agreement expressly do not intend as a matter of
fact or law to create or constitute a partnership.



PROMOTIONAL SERVICE

41. Intentionally left blank.



CONTINUOUS OCCUPANCY

42(a). On the Rent Commencement Date, Tenant shall occupy the premises and
promptly open for business, at which time the premises shall be fully fixture,
fully stocked and fully staffed. Tenant acknowledges that it has been informed
that its obligation to open for business promptly on the Rent Commencement Date
has been and will be relied upon by the Landlord in dealing with other tenants
in the Shopping Center, and failure of Tenant to open for business as above
specified shall constitute a Default under this Lease, and may cause substantial
damages to Landlord. Tenant shall defend, indemnify and save Landlord harmless
from any damages which may be claimed against Landlord and shall indemnify
Landlord for any losses suffered because of Tenant's failure to comply with its
obligations under the first sentence of this Article.



42(b). Throughout the term, Tenant shall continuously conduct in the premises,
with a full stock of merchandise and full staff of personnel, the business
permitted under Article 19 (and no other business. including specifically any
business or use prohibited by the terms of this Lease) on all business days and
during such hours as are kept by a majority of the tenants in the Shopping
Center (excluding the Tenant hereunder) and at least 66 hours per week (unless
fewer hours per week are agreed to by a majority of the tenants in the Shopping
Center (excluding the Tenant hereunder). Regardless of the minimum number of
hours per week Tenant is open for business, and regardless of which additional
hours Tenant is open, Tenant shall in all events remain open for business during
the hours of 10:00 A.M. to 5:30 P.M. Monday through Saturday. Tenant
acknowledges that its obligation to continuously and actively conduct business
in the premises in the manner prescribed in this Article is for the purpose of
enhancing the business activity and public patronage of all stores in the
Shopping Center in order to produce for Landlord the maximum possible percentage
rents from all stores in the Shopping Center as well as from the premises and to
enhance the leaseability of floor space in the Shopping Center, and Tenant
acknowledges that failure on its part to comply with the provisions of this
Article shall constitute a Default under this Lease, and would cause Landlord
substantial damages which might be difficult or insusceptible of exact proof.
Accordingly, the parties have agreed that if Tenant fails to comply with the
provisions of this Article, then Landlord shall not be required to prove its
actual damages for breach of this Article, but in lieu thereof Tenant shall pay
Landlord as liquidated damages, and not as a penalty, an additional monthly rent
equal to the monthly minimum rent payable under Article 5 hereof, which
liquidated damage payments shall continue from the date of breach until such
breach is cured or until the end of the then current term of this Lease,
whichever is first. Said liquidated damages shall be paid monthly, concurrently
with the monthly payments of minimum rent reserved under this Lease. Nothing in
this Article shall be construed as a limitation upon Tenants obligations to
continuously conduct business in the manner herein specified or upon Landlord's
remedies under Articles 32 and 33 or upon Landlord's right to recover any other
provable monetary damages. A breach by Tenant of its obligations under
subsection (a) of this Article shall also constitute a breach of this subsection
(b) and entitle Landlord not only to its claims under subsection (a), but also
to liquidated damages under this subsection (b) for so long as the breach of
this subsection continues.

MAINTENANCE AND

OPERATION OF

COMMON AREAS

43. Landlord agrees to keep the parking areas in the Shopping Center and the
other common areas (excepting service areas immediately adjacent and contiguous
to the demised premises, the maintenance of which shall be Tenant's
responsibility) reasonably free of snow, ice and debris and to keep the same
lighted during the business hours of a majority of the tenants in the Shopping.
Landlord further agrees to keep the parking areas in the Shopping Center and
other common areas are in good repair and order.



 

COST OF MAINTENANCE

AND OPERATION OF

COMMON AREAS

44(a). Common area maintenance costs are defined as costs and expenses incurred
by Landlord, or others on Landlord's behalf, in operating, maintaining,
repairing and replacing those areas to the entire Shopping Center, for the
benefit of the entire Shopping Center. These costs include, but are not limited
to, the costs set out in Exhibit "C" attached hereto. Common areas are defined
as all areas, facilities and improvements provided, from time to time, in the
Shopping Center (except those within any store premises) for the mutual
convenience and use of tenants or other occupants of the Shopping Center, their
respective agents, employees, customers and invitees and shall include, if
provided, but not be limited to, parking areas and facilities, including,
without limitation, roadways, entrances, sidewalks, stairways, service
corridors, truckways, ramps, loading docks, delivery areas, landscaped areas,
package pickup stations, public restrooms and comfort stations, access and
interior roads, retaining walls, and lighting facilities.



44(b). Subject to adjustment as herein provided, Tenant shall pay Landlord on
the Rent Commencement Date and on the first day of each calendar month during
the term hereof the amount set forth in the next succeeding sentence and
estimated by Landlord to be Tenant's monthly Percentage Share of the common area
maintenance costs; and Landlord may adjust said amount at the end of any
calendar month on the basis of Landlord's experience and reasonably anticipated
costs. For the first full calendar year of this Lease, and for the period
between the Rent Commencement Date and such first calendar year, Tenant's
monthly share of common area maintenance costs shall be an amount equal to $0.00
per square foot of floor area in the demised premises, and for each full
calendar year thereafter, Tenant's monthly share shall be determined on the
basis of one-twelfth (1/12th) of Tenant's actual Percentage Share of common area
maintenance costs for the preceding calendar year (or if Tenant was not a tenant
in the Shopping Center for the full preceding calendar year, then 1/12th of what
would otherwise have been Tenant's pro-rata share had Tenant been such a
tenant.)

44(c) Within ninety (90) days following the end of each calendar year, Landlord
shall furnish Tenant a statement covering such calendar year just expired in
reasonable detail, prepared in accordance with generally accepted accounting
and/or auditing principles and certified as correct by a certified public
accountant or any authorized representative of Landlord, showing the common area
maintenance costs and the amount of Tenant's Percentage Share of such costs for
such year computed in accordance with Article 44(a) above, and the payments made
by Tenant with respect to such year as set forth in Article 44(b) above. If
Tenant's Percentage Share of such costs is less than Tenant's payments so made,
Tenant shall be entitled to a credit of the difference, or if such share is
greater than Tenant's said payments, Tenant shall pay Landlord the difference.
Tenant and Landlord shall adjust and make refunds or pay the deficiency, as the
case may be, within thirty (30) days after receipt of such statement. Tenant's
Percentage Share of the common area costs shall be adjusted proportionately for
any partial lease year.

INSURANCE

45(a). Landlord shall obtain and maintain in effect during the term of this
Lease a policy or policies of insurance (i) covering the improvements
constituting the Shopping Center (including the common areas, but excluding
Tenant's leasehold improvements, trade fixtures and other property required to
be insured by Tenant) in an amount not less than eighty percent (80%) of the
full replacement cost (exclusive of the cost of excavations, foundations and
footings), providing protection against perils included within the standard
Maryland form of fire and extended coverage insurance policy, together with such
other risks, and with such deductibles, as Landlord may from time to time
determine, and (ii) public liability insurance covering the parking areas and
other common areas in an amount not less than $500,000 for injury to any one
person, $1,000,000 for injuries arising out of one accident, and $50,000 for
property damage coverage. The cost of the premiums for any such policies shall
be included in the Landlord common area maintenance costs. Any such insurance
may be effected by a policy or policies of blanket insurance, covering
additional items or locations or assureds. Tenant shall have no rights in any
policy maintained by Landlord and shall not, by reason of payment by Tenant, as
part of common area maintenance costs, of its pro rata share of Landlord's
premium therefor, be entitled to be a named assured thereunder.





45(b). Tenant, at Tenant's sole cost and expense, shall obtain and maintain in
effect at all times during the term of this Lease, policies providing the
following coverage:



(i) a comprehensive policy of general liability insurance, covering the demised
premises and Tenant's use thereof against claims for personal injury or death or
property damage occurring upon, in or about the demised premises, in the limits
stipulated in Article 27;

(ii) insurance covering Tenant's leasehold improvements, trade fixtures,
equipment and personal property from time to time in, on or upon the demised
premises, in an amount of not less than eighty percent (80%) of the full
replacement value of said items, providing protection against perils included
within the standard Maryland form of fire and extended coverage insurance
policy, together with insurance against sprinkler damage, vandalism, and
malicious mischief. Any policy proceeds from such insurance, so long as this
Lease shall remain in effect, shall be held in trust by Tenant's insurance
company first for the repair, reconstruction, restoration or replacement of the
property damaged or destroyed, and

(iii) plate glass insurance covering all plate glass in the demised premises.
Tenant shall be and remain liable for the repair and restoration of all such
plate glass.



45(c). All insurance policies herein required to be procured by Tenant (i) shall
be issued in form acceptable to Landlord by good and solvent insurance companies
qualified to do business in the State of Maryland and reasonably satisfactory to
Landlord, (ii) shall be issued in the names of Landlord, Tenant and any other
parties in interest from time to time designated in writing by notice from
Landlord to Tenant, (iii) shall be written as primary policy coverage and not
contributing with or in excess of any coverage which Landlord may carry; and
(iv) shall contain an express waiver of any right of subrogation by the
insurance company against Landlord. Neither the issuance of any insurance policy
required hereunder, nor the minimum limits specified herein with respect to
Tenant's insurance coverage, shall be deemed to limit or restrict in any way
Tenant's liability arising under or out of this Lease. With respect to each and
every one of the insurance policies herein required to be procured by Tenant, on
or before the Rent Commencement Date and before any such insurance policy shall
expire, Tenant shall delivery to Landlord certificates of insurance for,
certified copies of, or duplicate originals of, each such policy or renewal
thereof, as the case may be, together with evidence of payment of all applicable
premiums. Any insurance required to be carried hereunder may be carried under a
blanket policy covering the demised premises and other locations of Tenant, and
if Tenant includes the demised premises in such blanket coverage Tenant shall
deliver to Landlord, as aforesaid, a duplicate original or certified copy of
each such insurance policy or a certificate evidencing such insurance. Each and
every insurance policy required to be carried hereunder by or on behalf of
Tenant shall provide that, unless Landlord shall first have been given ten (10)
days' prior written notice thereof: (i) such insurance policy shall not be
canceled and shall continue in full force and effect, (ii) the insurance carrier
shall not, for any reason whatsoever, fail to renew such insurance policy, and
(iii) no material change may be made in such insurance policy. In the event that
Tenant shall fail promptly to furnish any insurance coverage herein required to
be procured by Tenant, Landlord, at its sole option, shall have the right to
obtain the same and pay the premium therefor for a period not exceeding one (1)
year in each instance, and the premium so paid by Landlord shall be immediately
payable by Tenant to Landlord as additional rent.





ADDITIONAL RENT

46. If Landlord shall incur any charge or expense on behalf of Tenant under the
terms of this Lease, such charge or expense and all other monetary payments due
under this Lease to Landlord shall be considered additional rent hereunder; in
addition to and not in limitation of any other rights and remedies which
Landlord may have in case of the failure by Tenant to pay such sums when due,
such nonpayment shall entitle Landlord to the remedies available to it hereunder
for non-payment of rent. All such charges or expenses shall be paid to Landlord
at its office in St. Charles, Maryland.



RENT

47. Landlord covenants that if Tenant pays the rent and all other charges
provided for herein, performs all of its obligations provided for hereunder, and
observes all of the other provisions hereof, Tenant shall at all times during
the term hereof peaceably and quietly have, hold and enjoy the demised premises,
without any interruption or disturbance from Landlord, or anyone claiming
through or under Landlord, subject to the terms hereof.



TRANSFER OF

LANDLORD'S INTEREST

48. Notwithstanding any provision of this Lease to the contrary, in the event of
the sale or other transfer of Landlord's interest in the demised premises or the
Shopping Center, (i) Landlord shall thereupon and without further act by either
party hereto be released and discharged of all covenants and obligations of
Landlord hereunder thereafter accruing, and (ii) it shall be deemed and
construed conclusively, without further agreement between the parties, that the
purchaser or other transferee or assignee has assumed and agreed to perform the
obligations of Landlord thereafter accruing.



NO WAIVER

49. That no waiver of any breach of any covenant, condition or agreement herein
contained shall operate as a waiver of the covenant, condition or agreement
itself, or of any subsequent breach thereof.



PARTIAL INVALIDITY

50. If any term, covenant or condition of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease or the application of such term, covenant or
condition to persons or circumstances other than those s to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
and condition of this Lease shall be valid and enforced to the fullest extent
permitted by law.



RULES & REGULATIONS

51. Tenant shall at all times comply with the rules and regulations set forth on
Exhibit "D' attached hereto, and with any additions thereto and modifications
thereof adopted from time to time by Landlord, and each such rule or regulation
shall be deemed as a covenant of this Lease to be performed and observed by
Tenant.



APPLICABLE LAW

52. This Lease shall be construed under the laws of the State of Maryland.



CAPTIONS AND HEADINGS

53. Captions and headings are for convenience and reference only.



JOINT AND SEVERAL

LIABILITY

54. If two or more individuals, corporations, partnerships or other business
associations (or any combination of two or more thereof) shall sign this Lease
as Tenant, the liability of each such individual, corporation, partnership, or
other business association to pay rent and perform all other obligations
hereunder shall be deemed to be joint and several. In like manner, if the Tenant
named in this Lease shall be a partnership or other business association, the
members of which are, by virtue of statute or general law, subject to personal
liability, the liability of each such member shall be joint and several.



NOTIFICATION

55. This writing is intended by the parties as final expression of their
agreement and as a complete and exclusive statement of the terms thereof, all
negotiations, considerations and representations between the parties having been
incorporated herein. No course of prior dealings between the parties or their
affiliates shall be relevant or admissible to supplement, explain, or vary any
of the terms of this Lease. Acceptance of, or acquiescence in, a course of
performance rendered under this or any prior agreement between the parties or
their affiliates shall not be relevant or admissible to determine the meaning of
any of the terms of this Lease. No representations, understandings, or
agreements have been made or relied upon in the making of this Lease other than
those specifically set forth herein. This Lease can only be modified by a
writing signed by all of the parties of their duly authorized agents.



NO DISCRIMINATION

56. It is intended that the Shopping Center be developed so that all prospective
tenants and all customers, employees, licensees and invitees of all tenants
shall have the opportunity to obtain all the goods, services, accommodations,
advantages, facilities and privileges of the Shopping Center without
discrimination because of race, creed, color, national origin or ancestry. To
that end, Tenant will not discriminate in the conduct and operation of its
business in the premises against any person or group of persons because of the
race, creed, color, national origin or ancestry of such person or group of
persons.



DELAY

57. Intentionally left blank.



STORE FRONT

58. The design and construction of the store front for the demised premises will
be subject to the Landlord's approval, which shall not be unreasonably withheld.



ESTOPPEL CERTIFICATE

59. Tenant agrees, at any time and from time to time, upon not less than five
(5) days prior written notice by Landlord, to execute, acknowledge and deliver
to Landlord or to such person(s) as may be designated by Landlord, a statement
in writing (i) certifying that Tenant is in possession of the demised premises,
has unconditionally accepted the same and is currently paying the rents reserved
hereunder, (ii) certifying that this Lease is unmodified and in full force and
effect (or if there have been modifications, that the Lease is in full force and
effect as modified and stating the modifications), (iii) stating the dates to
which the rent and other charges hereunder have been paid by Tenant, (iv)
stating whether or not to the best knowledge of Tenant, Landlord is in default
in the performance of any covenant, agreement or condition contained in this
Lease, and, if so, specifying each such default of which notices to Tenant
should be sent. Any such statement delivered pursuant thereto may be relied upon
by any owner of the Shopping Center, any prospective purchaser of the Shopping
Center, any mortgagee or prospective mortgagee of the Shopping Center or of
Landlord's interest, or any prospective assignee of any such mortgagee.



 

OUTPARCEL

60. Landlord shall have the right to remove from the Shopping Center, sell, or
separately develop any outparcels whereupon such outparcels shall, at the option
of the Landlord, be removed from the definition of the Shopping Center.



WAIVER OF JURY TRIAL

61. Tenant hereby waives all right to trial by jury in any claim, action,
proceeding or counterclaim by either Landlord or Tenant against the other or any
matters arising out of or in any way connected with this Lease, the relationship
of Landlord and Tenant and/or Tenant's use or occupancy of the demised premises.



NO OPTION

62. The submission of this Lease for examination does not constitute a
reservation of or option for the premises, and this Lease becomes effective only
upon execution and delivery thereof by Landlord.



SECURITY DEPOSIT

63. Landlord hereby acknowledges receipt from Tenant of a security deposit in
the amount of as security for Tenant's faithful performance of Tenant's
obligations hereunder. If Tenant fails to pay rent or other charges due
herebunder, or otherwise defaults with respect to any provisions of this Lease.
Landlord may use, apply or retain all or any portion of said deposit for the
payment of any rent or other charge in default or for the payment of any other
sum to which Landlord may become entitled by reason of Tenant's default, or to
compensate Landlord for any loss or damage which Landlord may suffer thereby. If
Landlord so uses or applies all or any portion of said deposit. Tenant shall
within ten (10) days after written demand therefor deposit cash with Landlord in
an amount sufficient to restore said deposit in full to the original amount and
Tenant's failure to do so shall be a Default under this Lease. Landlord shall
not be required to keep said deposit separate from its general accounts. If
Tenant performs all of Tenant's obligations herebunder, said deposit or so much
thereof as has not therefore been applied by Landlord shall be returned, without
payment of interest or other increment for its use, to Tenant within forty-five
(45) days after the expiration of the term of this Lease, or after Tenant has
vacated the demised premises, whichever is later.



BROKER'S PERMISSION

64. Landlord and Tenant warrant that they have not negotiated with any broker
with regard to this Lease except Baldus Real Estate, who shall be paid a
commission by the Landlord.



LESSOR'S RIGHT TO SELL

OR MORTGAGE FEE

65. Nothing contained in this lease shall limit or curtail Landlord's right to
sell, mortgage, or otherwise deal with its fee interest in the leased premises,
the ground underlying the leased premises, the shopping center and the ground
underlying the shopping center, or affect Landlord's right to assign the net
rent payable under this Lease either as further collateral security under a fee
mortgage or otherwise. Any such assignment of rent shall be honored by Tenant.



STORES OR SHOPPING

CENTER

66. Landlord may from time to time change or alter the size, configuration,
partitions or store designations of all or any of the stores in the shopping
center and may expand the shopping center by adding thereto additional land and
buildings without the consent of, or notice to, Tenant.



LATE PAYMENT CHARGES

67. In the event that any installment or payment of minimum rent, percentage
rent, additional rent or any other sum required hereunder to be paid by Tenant
to Landlord is not received by Landlord on or before the fifth (5th) calendar
day after the same is due and payable, then, for each and every such late
payment, in addition to the payment in arrears, Tenant shall immediately pa y to
Landlord as additional rent, a service charge equal to whichever is the greater
of (I) Twenty Dollars ($20.00); or (ii) one half of one percent (.5%) of such
unpaid sum per day for each calendar day after the due date of such payment that
such payment has not been received by Landlord. The provision herein for late
payment service charges shall not be construed to extend the date for payment of
any sums required to be paid by Tenant hereunder or to relieve Tenant of its
obligations to pay all such sums at the time or times herein stipulated.
Notwithstanding the imposition of such service charges pursuant to this
subsection, Tenant shall be in default under this Lease if any or all payments
required to be made by Tenant are not made at the time herein stipulated, and
neither the demand for, nor collection by, Landlord of such late payment service
charges shall be construed as a cure of such default on part of Tenant.



SUBORDINATION

68. Tenant agrees that this lease shall be subject and subordinate to the lien
of any bonafide mortgages or deeds of trust that may now or at any time
hereafter be placed against the premises by the Landlord to secure money
borrowed from any bonafide lender. Tenant agrees at any time hereafter, on
demand, to execute any instrument, release, or other documents that may be
required by the Landlord for the purpose of subjecting and subordinating this
Lease to the lien of any mortgage or deed of trust, whether original or
sustituted. If any person shall succeed to all or any part of the Landlord's
interest in the demised premises, whether by purchase, foreclosure, deed in lieu
of foreclosure, power of sale, termination of lease, or otherwise, and if such
success-in-interest shall request, Tenant shall attorn to such successor-in
-interest and shall execute such agreement in confirmation of such attornment as
such successor-in-interest shall request. Tenant agrees that any suit, action or
other proceeding commenced by any mortgagee in order to realize upon Landlord's
interest in this Lease, the demised premises, or the Shopping Center of which
the demised premises ia a part shall not, by operation of law or otherwise,
result in the cancellation or termination of this Lease or of the obligation of
Tenant hereunder.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



IN WITNESS WHEREOF, and intending that this Lease be a sealed instrument,
Landlord and Tenant have executed this Lease under seal on the dates indicated
beneath their respective signatures.



 

 

   

SMALLWOOD VILLAGE ASSOCIATES

   

A Maryland Limited Partnership

         

INTERSTATE BUSINESS CORPORATION

   

General Partner

/s/ Mary L. Sanders

 

/s/ J. Michael Wilson

WITNESS

 

LANDLORD

         

Date of Execution by Landlord: 4/28/05

           

/s/ Mayra Torres

 

/s/ Cheryl Rozanski, Agent for ARMC

WITNESS

       

Date of Execution by Tenant: 4/28/05

 

 

State of Maryland
SS:
County of Calvert

Before me, a Notary Public in and for the jurisdiction aforesaid, personally
appeared this date, J. Michael Wilson, personally well known (or satisfactorily
proven) to me to be the President of Interstate Business Corporation, a Delaware
corporation, who, being by me first duly sworn, did acknowledge that he/she, as
the duly authorized officer of said Corporation, executed the foregoing and
annexed Instrument, in the name and on behalf of said Corporation, as its free
act and deed for the uses and purposes therein contained.

WITNESS my hand and official seal this J. Michael Wilson personally well known
(or satisfactorily proven) to me to be the President of IBC corporation, who,
being by me first duly sworn, did acknowledge that he/she, as the duly
authorized officer of said Corporation, executed the foregoing and annexed
instrument, in the name and on behalf of said Corporation, as its free act and
deed for the uses and purposes therein contained.

WITNESS my hand and official seal this 28th day of April 2005

 



/s/ Elizabeth Clayton

NOTARY PUBLIC

 

My Commission Expires; 11/1/06



 

 

 

State of Maryland
SS:
County of Calvert

Before me, a Notary Public in and for the jurisdiction aforesaid, personally
appeared this date, Cheryl Rozanski, personally well known (or satisfactorily
proven) to me to be the VP of ARMC, a ____________ corporation, who, being by me
first duly sworn, did acknowledge that he/she, as the duly authorized officer of
said Corporation, executed the foregoing and annexed Instrument, in the name and
on behalf of said Corporation, as its free act and deed for the uses and
purposes therein contained.

WITNESS my hand and official seal this Cheryl Rozanski personally well known (or
satisfactorily proven) to me to be the VP of ARMC corporation, who, being by me
first duly sworn, did acknowledge that he/she, as the duly authorized officer of
said Corporation, executed the foregoing and annexed instrument, in the name and
on behalf of said Corporation, as its free act and deed for the uses and
purposes therein contained.

WITNESS my hand and official seal this 28th day of April, 2005

 



/s/ Elizabeth Clayton

NOTARY PUBLIC

 

My Commission Expires; 11/1/06



 

 

 

 

(13)

 



EXHIBIT C



COMMON AREA COSTS

Smallwood Village Center

St. Charles, Maryland

 



Common area maintenance costs shall mean, for the purpose of this Lease, all
costs and expenses incurred by Landlord or others on Landlord's behalf, in
operating, maintaining, repairing and replacing those areas common to the entire
Shopping Center, for the benefit of the entire Shopping Center. Such common area
maintenance costs shall include all costs and expenses of every kind and nature
as may be paid or incurred by Landlord in operating, policing, protecting,
managing, equipping, lighting. repairing, replacing and maintaining the common
areas including but not limited to, the cost and expenses of:



 1. Operating, maintaining, repairing, replacing, lighting, cleaning, sweeping,
    painting and resurfacing of the common areas and common area facilities,
    including but not limited to: paving, vehicle area lighting facilities,
    lighting and sound facilities, storm and sanitary drainage systems and other
    utility conduits, systems, ducts, and similar items, fire protection
    systems, sprinkler systems, utility sprinkler and security alarm systems,
    Shopping Center signs on and off the Shopping Center site, Shopping Center
    signs and wiring, retaining walls, curbs, gutters, fences, sidewalks,
    canopies, steps, and ramps in the common areas, exclusive of casualty loss
    replacements covered by insurance, and exclusive of the cost for a
    replacement of an asset (or part) for which a depreciation allowance is
    included hereunder if such replacement cost may not be treated as an expense
    deduction under Internal Revenue Service Regulations;
 2. Gardening, landscaping, and maintenance of grass, trees, and shrubbery:
 3. All premiums for all insurance maintained by Landlord in connection with the
    Shopping Center, including without limitation: liability for bodily injury,
    death and property damage; insurance on the Shopping Center (including the
    common areas) against fire, extended coverage, theft or other casualties;
    workman's compensation; plate glass insurance for glass exclusively serving
    the common areas; sign insurance; and loss of rent insurance for up to a
    12-month period;
 4. Security.
 5. Personal property taxes on equipment and systems in, pertaining to, or used
    in maintaining and operating the common areas and outdoor areas;



Utility charges and other costs of lighting the common areas, the vehicle areas,
Center signs, and other like facilities; Vehicle area line painting, and removal
of snow and ice; Collection and removal of trash from all outdoor areas in the
Center. Depreciation of all machinery and equipment used in maintaining and
operating the common areas (including cleaning and snow removal equipment) and
of Center signs, fixtures and furnishings, traffic signals, which depreciation
shall be calculated on a straight line basis and on lives based upon the
Internal Revenue Service guidelines from time to time extant; Power and fuel for
operating common area equipment and systems and for operating vehicles and
equipment used for cleaning, maintenance and snow removal; and Salaries of
personnel directly engaged in operating cleaning and maintaining the common
areas (including security personnel and parking attendants), and all related
payroll charges, benefits and taxes.

 

EXHIBIT D

RULES AND REGULATIONS

Smallwood Village Center

St. Charles, Maryland

 



Tenant shall, at all times during the term of the Lease;





1. Use, maintain and occupy the premises in a careful, safe, proper and lawful
manner, keep the premises and it's appurtenances in a clean and safe condition;



2. Keep all glass in the doors and windows of the premises clean and in good
repair;



3. Not place, maintain or sell any merchandise in any vestibule or entry to the
premises, on the sidewalks adjacent to the premises, or elsewhere on the outside
of the premises without the prior written consent of Landlord;



4. Keep the premises in a clean, orderly and sanitary condition, free of
insects, rodents, vermin and other pests;



5. Not permit undue accumulations of garbage, trash, rubbish and other refuse in
the premises, and keep refuse in closed containers within the interior of the
premises until removed.



6. Not use, permit or suffer the use of any apparatus or instruments for musical
or other sound reproduction or transmission in such manner that the sound
emanating therefrom or caused thereby shall be audible beyond the interior of
the premises;



7. Not deliver or suffer or permit delivery of merchandise to the premises after
10:00 a.m. on any day;



8. Light the show windows and exterior signs of the premises to the extent
required in the Lease;



9. Keep all mechanical apparatus free of vibration and noise which may be
transmitted beyond the confines of the premises;



10. Not cause or permit objectionable odors to emanate or be dispelled from the
premises;



11. Not overload the floors or electrical wiring and not install any additional
electrical wiring or plumbing without Landlord's prior written consent;



12. Not use show windows in the premises for any purpose other than display of
merchandise for sale in a neat and attractive manner;



13. Not conduct, permit or suffer any public or private auction sale to be
conducted on or from the premises; and



14. Not solicit business in the common areas of the Shopping Center or
distribute handbills or other advertising materials in the common areas, and if
this provision is violated the Tenant shall pay Landlord the cost of collecting
same from the common areas for trash disposal.



15. Maintain an attractive display in the show windows; and



16. Discourage congregations of people in the common areas and outside the
store.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE RENEWAL CLAUSE



 

The following additional provisions are hereby added to the Lease:

 

(a) Option to Extend

Subject to the satisfaction of the conditions precedent set forth in Paragraph
(b) below, Tenant shall have the right, at its option, to extend the term of
this Lease for ONE (1) additional period (the "Extension Period") of TWO (2)
YEARS. Such extension option shall be exercisable by Tenant giving written
notice to Landlord of the exercise of such option only during the three-month
period that is at least six (6) months, but not more than nine (9) months, prior
to the expiration of the then current term of this Lease; and, upon the exercise
of such extension option, the termination date of this Lease shall automatically
be extended for ______________. Such Extension Period shall be upon the same
terms, covenants, and conditions as set forth in this Lease with respect to the
initial term, but subject to the rental adjustment provisions of Paragraph (c)
below. With respect to such extension option, and in the event that (i) Tenant
shall fail to exercise the same strictly within the time period and in the
manner set forth above, and/or (ii) at the time hereinabove specified for the
exercise of such option, all of the conditions precedent set forth in Paragraph
(b) below shall not have been satisfied, then such extension option shall
automatically expire and be absolutely void and of no force or effect.

(b). Conditions Precedent

The extension option granted to Tenant in Paragraph (a) above, shall be void and
of no force and effect unless, at the time above specified for exercising such
option, each and every one of the following conditions precedent shall have been
fully satisfied:



1. This Lease shall be in full force and effect;



2. Tenant shall be in possession of the demised premises and shall be regularly
conducting its normal business operation therein; and

3. Tenant shall not be in default (beyond any grace period granted in this Lease
for curing the same) in the performance or observance of any of the terms,
provisions, covenants and conditions of this Lease.



(c) Rent Adjustment.

Notwithstanding any other provision of this Lease, in the event the term of this
Lease is extended pursuant to the exercise by Tenant of the extension option
hereinabove granted in Paragraph (a) above, then, with respect to such Extension
Period, the rents, other charges and other economic benefits to be derived by
Landlord under this Lease shall be the same as then prevails in the Shopping
Center for new leases executed at that time. The foregoing sentence
notwithstanding, in no event shall the fixed minimum annual rental (and the
monthly installments thereof) payable hereunder during and for the Extension
Period be less than the greater of (i) the fixed minimum annual rental in effect
immediately prior to the Extension Period or (ii) the fixed minimum annual
rental during the Initial term adjusted to the Consumer Price Index (as set
forth in the following sentence). Such adjustment shall be accomplished by
multiplying the average fixed minimum annual rental in effect during the initial
term of this Lease by a fraction, the numerator of which shall be the Consumer
Price Index as of the most recent date prior to the beginning of the Extension
Period, and the denominator of which shall be the Consumer Price Index as of the
most recent date prior to the Rent Commencement Date. If the fixed minimum
annual rental is established by the aforesaid adjustment pursuant to the
preceding sentence, said fixed minimum annual rental shall be effective as of
the beginning of the Extension Period and shall thereafter continue in effect as
the fixed minimum annual rental required to be paid under this Lease during the
entire Extension Period subject to adjustment as described in Article 6E of this
Lease

(d) Consumer Price Index.

For all purposes of the Lease Agreement, the Consumer Price Index is hereby
defined to be the "United States Bureau of Labor Statistics, Consumer Price
Index, for Urban Wage Earners and Clerical Workers (CPl-W)", U.S. City Average,
SMSA (1982/84 = 100); and if the Consumer Price Index shall be discontinued or
altered, Landlord and Tenant shall attempt to agree upon a substitute index or
formula, and if said parties are not able to agree upon such substitute, the
matter shall be referred to binding arbitration in accordance with the rules of
the American Arbitration Association in the State of Maryland then prevailing.